Per Curiam.
' Although the trial judge was warranted in deciding that plaintiff was a holder in due course (Title Guarantee & Trust Co. v. Pam, 232 N. Y. 441) a triable issue was presented by the averments that plaintiff was carrying on the business of dis*189counting notes in violation of section 140 of the Banking Law. (Meserole Securities Co. v. Cosman, 131 Misc. 361.)
Judgment and order reversed, with ten dollars costs to appellant to abide the event, and motion for leave to serve an amended answer granted.
All concur; present, Delehanty, Lydon and Crain, JJ.